    Case 1:19-cv-10433-PGG-KHP Document 6 Filed 11/18/19 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JENNIFER LEGRIER, individually and on
behalf of all others similarly situated,
                                                              ORDER OF REFERENCE TO A
                              Plaintiff,                         MAGISTRATE JUDGE

                - against -                                       19 Civ. 10433 (PGG) (KHP)

WALMART, INC.,

                              Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

               The above entitled action is referred to the designated Magistrate Judge
for the following purpose(s):

 X       General Pretrial (includes scheduling,
         discovery, non-dispositive pretrial              ⁯   Consent under 28 U.S.C. § 636(c) for all
                                                              purposes (including trial)
         motions, and settlement)


 ⁯       Specific Non-Dispositive
         Motion/Dispute:*                                 ⁯   Consent under 28 U.S.C. § 636(c) for
                                                              limited purpose (e.g., dispositive
                                                              motion, preliminary injunction)
         ___________________________
                                                              Purpose: ____________________
         If referral is for discovery disputes
         when the District Judge is unavailable,
         the time period of the referral:                 ⁯   Habeas Corpus
         ___________________________
                                                          ⁯   Social Security


 ⁯       Settlement*                                      ⁯   Dispositive Motion (i.e., motion
                                                              requiring a Report and
                                                              Recommendation)
 ⁯       Inquest After Default/ Damages
         Hearing                                              Particular Motion: ____________
                                                              All such motions: ____________
*Do not check if already referred for general pretrial.
Dated: New York, New York
       November 18, 2019
